Name: Commission Implementing Regulation (EU) NoÃ 577/2011 of 16Ã June 2011 amending for the 149th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  Asia and Oceania;  civil law
 Date Published: nan

 17.6.2011 EN Official Journal of the European Union L 159/69 COMMISSION IMPLEMENTING REGULATION (EU) No 577/2011 of 16 June 2011 amending for the 149th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1)(a), and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 26 May 2011 the Sanctions Committee of the United Nations Security Council decided to remove two natural persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply and on 12 May amended seventy entries on the list. (3) Additionally, a further deletion should be made following the Sanctions Committees decision of 20 April 2011 to amend three entries on its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. The Commission adopted Regulation (EU) No 480/2011 (2) in order to give effect to the Sanctions Committees decision of 20 April 2011. However, the amendment of the entry Benevolence International Foundation should be complemented by the deletion of an separate entry, Stichting Benevolence International Nederland, from Annex I to Regulation (EC) No 881/2002. (4) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. (2) OJ L 132, 19.5.2011, p. 6. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry under the heading Legal persons, groups and entities is deleted: (a) Stichting Benevolence International Nederland (alias Benevolence International Nederland, alias BIN) Raderborg 14B, 6228 CV Maastricht, Netherlands. Chamber of Commerce Registration: 14063277. (2) The following entries under the heading Natural persons are deleted: (a) Ahmad Fadil Nazal Al-Khalayleh (alias (a) Abu Musab Al-Zarqawi, (b) Muhannad, (c) Al-Muhajer, (d) Garib, (e) Abou Musaab El Zarquawi, (f) Ahmed Fad Al Nazzar Khalaylah Said, (g) Al Zarqawi Abu Musa'ab, (h) Al Zarqawi Abu Musab, (i) Al Zarqawi Ahmed Fad Al Nazzar Khalaylah Said Abu Musab, (j) Alkhalayleh Ahmed, (k) Azzarkaoui Abou Moussab, (l) El Zarquawi Abu Musaab, (m) Zarkaoui Abou Moussaab, (n) Abu Ahmad, (o) Abu Ibrahim). Date of birth: (a) 30.10.1966, (b) 20.10.1966. Place of birth: (a) Al-Zarqaa, Jordan, (b) Al Zarqa, Jordan (c) Al Zarquaa, Jordan. Passport No: (a) Z 264958 (Jordanian passport issued on 4.4.1999 in Al Zarqaa, Jordan), (b) 1433038 (Jordanian identity card issued on 4.4.1999 in Al Zarqaa, Jordan). Other information: Reportedly deceased in June 2006. (b) Mohamed Moumou (alias (a) Mohamed Mumu, (b) Abu Shrayda, (c) Abu Amina, (d) Abu Abdallah, (e) Abou Abderrahman (f) Abu Qaswarah (g) Abu Sara). Address: (a) Storvretsvagen 92, 7 TR. C/O Drioua, 142 31 Skogas, Sweden, (b) Jungfruns Gata 413; Postal address Box 3027, 13603 Haninge, Sweden; (c) Dobelnsgatan 97, 7 TR C/O Lamrabet, 113 52 Stockholm, Sweden; (d) Trodheimsgatan 6, 164 32 Kista, Sweden. Date of birth: (a) 30.7.1965, (b) 30.9.1965. Place of birth: Fez, Morocco. Nationality: (a) Moroccan, (b) Swedish. Passport No: 9817619 (Swedish passport, expires on 14.12.2009). Other information: Reportedly deceased in northern Iraq in October 2008. Date of designation referred to in Article 2a (4) (b): 7.12.2006. (3) The entry Sad Abdullah Hussein Al-Sharif. Date of birth: (a) 1969, (b) 1963, (c) 11.2.1964. Place of birth: Al-Medinah, Saudi Arabia. Nationality: Saudi Arabian. Passport No: (a) B 960789, (b) G 649385 (issued on 8.9.2006, expiring on 17.7.2011). Other information: Brother-in-law and close associate of Usama Bin Laden; said to be head of Usama Bin Laden's financial organization. under the heading Natural persons shall be replaced by the following: Sad Abdullah Hussein Al-Sharif (alias Sad al-Sharif). Date of birth: 11.2.1964. Place of birth: Al-Medinah, Saudi Arabia. Nationality: Saudi Arabian. Passport No: (a) B 960789, (b) G 649385 (issued on 8.9.2006, expiring on 17.7.2011). Other information: Brother-in-law and close associate of Usama Bin Laden; said to be head of Usama Bin Laden's financial organization. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (4) The entry Sobhi Abd Al Aziz Mohamed El Gohary Abu Sinna (alias (a) Mohamed Atef, (b) Sheik Taysir Abdullah, (c) Abu Hafs Al Masri, (d) Abu Hafs Al Masri El Khabir, (e) Taysir). Date of birth: 17.1.1958. Place of birth: El Behira, Egypt. Nationality: Thought to be an Egyptian national. Other information: Reportedly deceased in Afghanistan in November 2001. Date of designation referred to in Article 2a (4) (b): 25.1.2001. under the heading Natural persons shall be replaced by the following: Sobhi Abdel Aziz Mohamed El Gohary Abu Sinna (alias (a) Sobhi Abdel Aziz Mohamed Gohary Abou Senah, (b) Mohamed Atef, (c) Sheik Taysir Abdullah, (d) Abu Hafs Al Masri, (e) Abu Hafs Al Masri El Khabir, (f) Taysir). Date of birth: 17.1.1958. Place of birth: El Behira, Egypt. Nationality: Egyptian. Other information: Confirmed to have died in Pakistan in 2001. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (5) The entry Mustapha Ahmed Mohamed Osman Abu El Yazeed (alias (a) Mustapha Mohamed Ahmed, (b) Shaykh Saiid). Date of birth: 27.2.1955. Place of birth: El Sharkiya, Egypt. under the heading Natural persons shall be replaced by the following: Mustapha Ahmed Mohamed Osman Abu El Yazeed (alias (a) Mustapha Mohamed Ahmed, (b) Shaykh Saiid). Date of birth: 27.2.1955. Place of birth: El Sharkiya, Egypt. Nationality: Egyptian. Other information: Confirmed to have died in Afghanistan in May 2010. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (6) The entry Tariq Anwar El Sayed Ahmed (alias (a) Hamdi Ahmad Farag, (b) Amr Al-Fatih Fathi). Date of birth: 15.3.1963. Place of birth: Alexandria, Egypt. Other information: reportedly deceased in October 2001. under the heading Natural persons shall be replaced by the following: Tariq Anwar El Sayed Ahmed (alias (a) Hamdi Ahmad Farag, (b) Amr Al-Fatih Fathi, (c) Tarek Anwar El Sayed Ahmad). Date of birth: 15.3.1963. Place of birth: Alexandria, Egypt. Nationality: Egyptian. Other information: Reportedly deceased in October 2001. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (7) The entry Nasr Fahmi Nasr Hasannein (alias (a) Muhammad Salah, (b) Naser Fahmi Naser Hussein). Date of birth: 30.10.1962. Place of birth: Cairo, Egypt. under the heading Natural persons shall be replaced by the following: Nasr Fahmi Nasr Hassannein (alias (a) Muhammad Salah, (b) Naser Fahmi Naser Hussein). Date of birth: 30.10.1962. Place of birth: Cairo, Egypt. Nationality: Egyptian. Other information: Reportedly deceased. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (8) The Muhsin Moussa Matwalli Atwah Dewedar (alias (a) Al-Muhajir, Abdul Rahman, (b) Al-Namer, Mohammed K.A., (c) Abdel Rahman, (d) Abdul Rahman). Date of birth: 19.6.1964. Place of birth: Dakahliya, Egypt. Nationality: Egyptian. Other information: reportedly deceased in April 2006. under the heading Natural persons shall be replaced by the following: Muhsin Moussa Matwalli Atwah Dewedar (alias (a) Al-Muhajir, Abdul Rahman, (b) Al-Namer, Mohammed K.A., (c) Mohsen Moussa Metwaly Atwa Dwedar, (d) Abdel Rahman, (e) Abdul Rahman). Date of birth: 19.6.1964. Place of birth: Dakahliya, Egypt. Nationality: Egyptian. Other information: Confirmed to have died in Pakistan in April 2006. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (9) The entry Ri'ad (Raed) Muhammad Hasan MUHAMMAD HIJAZI (alias (a) Hijazi, Raed M. (b) Al-Hawen, Abu-Ahmad (c) Al-Shahid, Abu-Ahmad (d) Al-Maghribi, Rashid (the Moroccan) (e) Al-Amriki, Abu-Ahmad (the American)); date of birth: 30 December 1968; place of birth: California, United States of America; nationality: Jordanian national; national identification No: SSN: 548-91-5411 National number 9681029476; other information: originally from Ramlah; place of residence while in Jordan  al-Shumaysani (Sheisani) (area of Amman), behind the trade unions complex under the heading Natural persons shall be replaced by the following: Ri'ad Muhammad Hasan Muhammad Hijazi (alias (a) Hijazi, Raed M. (b) Al-Hawen, Abu-Ahmad (c) Al-Shahid, Abu-Ahmad (d) Raed Muhammad Hasan Muhammad Hijazi, (e) Al-Maghribi, Rashid (the Moroccan) (f) Al-Amriki, Abu-Ahmad (the American)). Date of birth: 30.12.1968. Place of birth: California, United States of America. Nationality: Jordanian. National identification No: 9681029476. Other information: (a) United States Social Security Number 548-91-5411; (b) In custody in Jordan as at March 2010; (c) Fathers name is Mohammad Hijazi. Mothers name is Sakina. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (10) The entry Ladehyanoy, Mufti Rashid Ahmad (aka Ludhianvi, Mufti Rashid Ahmad; aka Ahmad, Mufti Rasheed; aka Wadehyanoy, Mufti Rashid Ahmad); Karachi, Pakistan under the heading Natural persons shall be replaced by the following: Mufti Rashid Ahmad Ladehyanoy (alias (a) Ludhianvi, Mufti Rashid Ahmad, (b) Ahmad, Mufti Rasheed, (c) Wadehyanoy, Mufti Rashid Ahmad). Nationality: Pakistani. Other information: (a) Founder of Al-Rashid Trust; (b) Reportedly deceased in Pakistan on 18 Feb. 2002. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (11) The entry Fazul Abdullah Mohammed (alias (a) Abdalla, Fazul, (b) Abdallah, Fazul, (c) Ali, Fadel Abdallah Mohammed, (d) Fazul, Abdalla, (e) Fazul, Abdallah, (f) Fazul, Abdallah Mohammed, (g) Fazul, Haroon, (h) Fazul, Harun, (i) Haroun, Fadhil, (j) Mohammed, Fazul, (k) Mohammed, Fazul Abdilahi, (l) Mohammed, Fouad, (m) Muhamad, Fadil Abdallah, (n) Abdullah Fazhl, (o) Fazhl Haroun, (p) Fazil Haroun, (q) Faziul Abdallah, (r) Fazul Abdalahi Mohammed, (s) Haroun Fazil, (t) Harun Fazul, (u) Khan Fazhl, (v) Farun Fahdl, (w) Harun Fahdl, (x) Abdulah Mohamed Fadl, (y) Fadil Abdallah Muhammad, (z) Abdallah Muhammad Fadhul, (aa) Fedel Abdullah Mohammad Fazul, (ab) Fadl Allah Abd Allah, (ac) Haroon Fadl Abd Allah, (ad) Mohamed Fadl, (ae) Abu Aisha, (af) Abu Seif Al Sudani, (ag) Haroon, (ah) Harun, (ai) Abu Luqman, (aj) Haroun, (ak) Harun Al-Qamry, (al) Abu Al-Fazul Al-Qamari, (am) Haji Kassim Fumu, (an) Yacub). Date of birth (a) 25.8.1972, (b) 25.12.1974, (c) 25.2.1974, (d) 1976, (e) February 1971. Place of birth: Moroni, Comoros Islands. Nationality: (a) Comoros, (b) Kenya. Other information: (a) Reported to operate in Southern Somalia as of November 2007; (b) Reported to carry Kenyan and Comorian passports. (c) Believed to have been involved in the attacks on the United States embassies in Nairobi and Dar es Salaam in August 1998, and further attacks in Kenya in 2002; (d) Has reportedly undergone plastic surgery. under the heading Natural persons shall be replaced by the following: Fazul Abdullah Mohammed (alias (a) Abdalla, Fazul, (b) Abdallah, Fazul, (c) Ali, Fadel Abdallah Mohammed, (d) Fazul, Abdalla, (e) Fazul, Abdallah, (f) Fazul, Abdallah Mohammed, (g) Fazul, Haroon, (h) Fazul, Harun, (i) Haroun, Fadhil, (j) Mohammed, Fazul, (k) Mohammed, Fazul Abdilahi, (l) Mohammed, Fouad, (m) Muhamad, Fadil Abdallah, (n) Abdullah Fazhl, (o) Fazhl Haroun, (p) Fazil Haroun, (q) Faziul Abdallah, (r) Fazul Abdalahi Mohammed, (s) Haroun Fazil, (t) Harun Fazul, (u) Khan Fazhl, (v) Farun Fahdl, (w) Harun Fahdl, (x) Abdulah Mohamed Fadl, (y) Fadil Abdallah Muhammad, (z) Abdallah Muhammad Fadhul, (aa) Fedel Abdullah Mohammad Fazul, (ab) Fadl Allah Abd Allah, (ac) Haroon Fadl Abd Allah, (ad) Mohamed Fadl, (ae) Abu Aisha, (af) Abu Seif Al Sudani, (ag) Haroon, (ah) Harun, (ai) Abu Luqman, (aj) Haroun, (ak) Harun Al-Qamry, (al) Abu Al-Fazul Al-Qamari, (am) Haji Kassim Fumu, (an) Yacub). Address: Kenya. Date of birth (a) 25.8.1972, (b) 25.12.1974, (c) 25.2.1974, (d) 1976, (e) February 1971. Place of birth: Moroni, Comoros Islands. Nationality: Comorian. Other information: (a) Reported to operate in Southern Somalia as of November 2007; (b) Senior operative of Al-Qaida in charge of Al-Qaida in East Africa as of 2009; (c) Reported to possess multiple fraudulent Kenyan and Comorian passports; (d) Believed to have been involved in the attacks on the United States embassies in Nairobi and Dar es Salaam in August 1998, and further attacks in Kenya in 2002; (e) Has reportedly undergone plastic surgery. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (12) The entry Fahid Mohammed Ally Msalam (alias (a) Fahid Mohammed Ally, (b), Fahad Ally Msalam, (c), Fahid Mohammed Ali Msalam, (d), Mohammed Ally Msalam, (e), Fahid Mohammed Ali Musalaam, (f), Fahid Muhamad Ali Salem, (g) Fahid Mohammed Aly, (h) Ahmed Fahad, (i) Ali Fahid Mohammed, (j) Fahad Mohammad Ally, (k) Fahad Mohammed Ally, (l) Fahid Mohamed Ally, (m) Msalam Fahad Mohammed Ally, (n) Msalam Fahid Mohammad Ally, (o) Msalam Fahid Mohammed Ali, (p) Msalm Fahid Mohammed Ally, (q) Usama Al-Kini, (r) Mohammed Ally Mohammed, (s) Ally Fahid M). Address: Mombasa, Kenya. Date of birth: 19.2.1976. Place of birth: Mombasa, Kenya. Nationality: Kenya. Passport No: (a) A260592 (Kenyan passport), (b) A056086 (Kenyan passport), (c) A435712 (Kenyan passport), (d) A324812 (Kenyan passport), (e) 356095 (Kenyan passport). National identification No: 12771069 (Kenyan identity card). Other information: Confirmed to have died on 1.1.2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001. under the heading Natural persons shall be replaced by the following: Fahid Mohammed Ally Msalaam (alias (a) Fahid Mohammed Ally, (b), Fahad Ally Msalam, (c), Fahid Mohammed Ali Msalam, (d), Mohammed Ally Msalam, (e), Fahid Mohammed Ali Musalaam, (f), Fahid Muhamad Ali Salem, (g) Fahid Mohammed Aly, (h) Ahmed Fahad, (i) Ali Fahid Mohammed, (j) Fahad Mohammad Ally, (k) Fahad Mohammed Ally, (l) Fahid Mohamed Ally, (m) Msalam Fahad Mohammed Ally, (n) Msalam Fahid Mohammad Ally, (o) Msalam Fahid Mohammed Ali, (p) Msalm Fahid Mohammed Ally, (q) Usama Al-Kini, (r) Mohammed Ally Mohammed, (s) Ally Fahid M). Date of birth: 9.4.1976. Place of birth: Mombasa, Kenya. Nationality: Kenya. Passport No: (a) A260592 (Kenyan passport), (b) A056086 (Kenyan passport), (c) A435712 (Kenyan passport), (d) A324812 (Kenyan passport), (e) 356095 (Kenyan passport). National identification No: 12771069 (Kenyan identity card). Other information: (a) Fathers name is Mohamed Ally. Mothers name is Fauzia Mbarak; (b) Confirmed to have died in Pakistan on 1.1.2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (13) The entry Sheikh Ahmed Salim Swedan (alias (a) Ahmed Ally, (b) Sheikh Ahmad Salem Suweidan, (c) Sheikh Swedan, (d) Sheikh Ahmed Salem Swedan, (e) Ally Ahmad, (f) Muhamed Sultan, (g) Sheik Ahmed Salim Sweden, (h) Sleyum Salum, (i) Sheikh Ahmed Salam, (j) Ahmed The Tall, (k) Bahamad, (l) Sheik Bahamad, (m) Sheikh Bahamadi, (n) Sheikh Bahamad). Title: Sheikh. Date of birth: (a) 9.4.1969, (b) 9.4.1960, (c) 4.9.1969. Place of birth: Mombasa, Kenya. Nationality: Kenyan. Passport No: A163012 (Kenyan passport). National identification No: 8534714 (Kenyan identity card issued on 14.11.1996). Other information: Confirmed to have died on 1.1.2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001. under the heading Natural persons shall be replaced by the following: Sheikh Ahmed Salim Swedan (alias (a) Ahmed Ally, (b) Sheikh Ahmad Salem Suweidan, (c) Sheikh Swedan, (d) Sheikh Ahmed Salem Swedan, (e) Ally Ahmad, (f) Muhamed Sultan, (g) Sheik Ahmed Salim Sweden, (h) Sleyum Salum, (i) Sheikh Ahmed Salam, (j) Ahmed The Tall, (k) Bahamad, (l) Sheik Bahamad, (m) Sheikh Bahamadi, (n) Sheikh Bahamad). Title: Sheikh. Date of birth: 9.4.1960. Place of birth: Mombasa, Kenya. Nationality: Kenyan. Passport No: A163012 (Kenyan passport). National identification No: 8534714 (Kenyan identity card issued on 14.11.1996). Other information: Confirmed to have died in Pakistan on 1.1.2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (14) The entry Yuldashev, Tohir (aka Yuldashev, Takhir), Uzbekistan under the heading Natural persons shall be replaced by the following: Tohir Abdulkhalilovich Yuldashev (alias (a) Ã ®Ã »Ã ´Ã °Ã Ã µÃ ² Ã ¢Ã °Ã Ã ¸Ã Ã Ã ±Ã ´Ã Ã »Ã Ã °Ã »Ã ¸Ã »Ã ¾Ã ²Ã ¸Ã  (b) Yuldashev, Takhir). Date of birth: 1967. Place of birth: Namangan city, Uzbekistan. Nationality: Uzbek. Other information: (a) Former leader of Islamic Movement of Uzbekistan; (b) Confirmed to have died in Pakistan in August 2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (15) The entry Ali, Abbas Abdi, Mogadishu, Somalia under the heading Natural persons shall be replaced by the following: Abbas Abdi Ali (alias Ali, Abbas Abdi) Other information: (a) Associated with Ali Nur Jimale; (b) Reportedly deceased in 2004. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (16) The entry Ali Ahmed Nur Jim'ale (alias (a) Ahmed Ali Jimale, (b) Ahmad Nur Ali Jim'ale, (c) Ahmed Nur Jumale, (d) Ahmed Ali Jumali, (e) Ahmed Ali Jumale, (f) Sheikh Ahmed Jimale). Title: Sheikh. Address: (a) P.O. Box 3312, Dubai, United Arab Emirates, (b) P.O. Box 3313, Dubai, United Arab Emirates (previous address); (c) Djibouti, Republic of Djibouti. Date of birth: 1954. Place of birth: Eilbur, Somalia. Nationality: (a) Somali, (b) Djibouti resident. Passport No.: A0181988 (Somali Democratic Republic passport issued 1.10.2001 in Dubai, United Arab Emirates, and renewed 24.1.2008 in Djibouti, expires 22.1.2011). Other information: (a) Currently located also in Mogadishu, Somalia; (b) Profession: accountant and businessman; (c) Father's name is Ali Jumale, mother's name is Enab Raghe; (d) Reported to own or control Al Baraka Exchange L.L.C., Barakaat Telecommunications Co. Somalia Ltd., Barakaat Bank of Somalia and Barako Trading Company, LLC. Date of designation referred to in Article 2a (4) (b): 9.11.2001. under the heading Natural persons shall be replaced by the following: Ali Ahmed Nur Jim'ale (alias (a) Ahmed Ali Jimale, (b) Ahmad Nur Ali Jim'ale, (c) Ahmed Nur Jumale, (d) Ahmed Ali Jumali, (e) Ahmed Ali Jumale, (f) Sheikh Ahmed Jimale, (g) Ahmad Ali Jimale (h) Shaykh Ahmed Nur Jimale). Title: Sheikh. Address: Djibouti, Republic of Djibouti (since May 2007). Date of birth: 1954. Place of birth: Somalia. Nationality: Somali. Passport No.: A0181988 (Somali Democratic Republic passport issued on 1.10.2001 in Dubai, United Arab Emirates, and renewed on 24.1.2008 in Djibouti, expired on 22.1.2011). Other information: (a) Profession: accountant and businessman; (b) Father's name is Ali Jumale, mother's name is Enab Raghe; (c) Founder of the Barakaat network of companies including the Barakaat Group of Companies. Date of designation referred to in Article 2a (4) (b): 9.11.2001. (17) The entry Hassan Dahir Aweys (alias (a) Ali, Sheikh Hassan Dahir Aweys, (b) Awes, Shaykh Hassan Dahir, (c) Hassen Dahir Aweyes, (d) Ahmed Dahir Aweys, (e) Mohammed Hassan Ibrahim, (f) Aweys Hassan Dahir, (g) Hassan Tahir Oais, (h) Hassan Tahir Uways, (i) Hassan Dahir Awes, (j) Sheikh Aweys, (k) Sheikh Hassan, (l) Sheikh Hassan Dahir Aweys). Title: (a) Sheikh, (b) Colonel. Date of birth: 1935. Nationality: Somali. Other information: (a) Reported to be in Eritrea as of 12 November 2007; (b) Family background: from the Hawiya, Habergdir, Ayr clan; (c) Senior leader of Al-Itihaad Al- Islamiya (AIAI) (d) Subject to the measures set out in Regulation (EU) No 356/2010 concerning Somalia. Date of designation referred to in Article 2a (4)(b): 9.11.2001. under the heading Natural persons shall be replaced by the following: Hassan Dahir Aweys (alias (a) Ali, Sheikh Hassan Dahir Aweys, (b) Awes, Shaykh Hassan Dahir, (c) Hassen Dahir Aweyes, (d) Ahmed Dahir Aweys, (e) Mohammed Hassan Ibrahim, (f) Aweys Hassan Dahir, (g) Hassan Tahir Oais, (h) Hassan Tahir Uways, (i) Hassan Dahir Awes, (j) Sheikh Aweys, (k) Sheikh Hassan, (l) Sheikh Hassan Dahir Aweys). Title: (a) Sheikh, (b) Colonel. Address: Somalia. Date of birth: 1935. Place of birth: Somalia. Nationality: Somali. Other information: (a) Reported to be in Eritrea as of November 2007; (b) Family background: from the Hawiyes Habergidir, Ayr clan; (c) Senior leader of Al-Itihaad Al- Islamiya (AIAI) and Hizbul Islam in Somalia (d) Since 12 April 2010 also subject to the measures set out in Regulation (EU) No 356/2010 concerning Somalia and Eritrea. Date of designation referred to in Article 2a (4)(b): 9.11.2001. (18) The entry Kahie, Abdullahi Hussein, Bakara Market, Dar Salaam Buildings, Mogadishu, Somalia. under the heading Natural persons shall be replaced by the following: Abdullahi Hussein Kahie. Address: 26 Urtegata Street, Oslo 0187 Norway. Date of birth: 22.9.1959. Place of birth: Mogadishu, Somalia. Nationality: Norwegian. Passport No: (a) 26941812 (Norwegian passport issued on 23.11.2008, (b) 27781924 (Norwegian passport issued on 11.5.2010 valid until 11.5.2020. National identification No: 22095919778. Date of designation referred to in Article 2a (4)(b): 9.11.2001. (19) The entry Ibrahim Ali Abu Bakr Tantoush (alias (a) Abd al-Muhsin, (b) Ibrahim Ali Muhammad Abu Bakr, (c) Abdul Rahman, (d) Abu Anas, (e) Ibrahim Abubaker Tantouche, (f) Ibrahim Abubaker Tantoush, (g) Abd al-Muhsi, (h) Abd al-Rahman, (i) Al-Libi). Address: Ganzour Sayad Mehala Al Far district. Date of birth: 1966. Place of birth: al Aziziyya, Libya. Nationality: Libyan. Passport No: 203037 (Libyan passport issued in Tripoli). Other information: (a) Affiliated with Afghan Support Committee (ASC) and Revival of Islamic Heritage Society (RIHS). (b) Civil status: divorced (Algerian ex-wife Manuba Bukifa). under the heading Natural persons shall be replaced by the following: Ibrahim Ali Abu Bakr Tantoush (alias (a) Abd al-Muhsin, (b) Ibrahim Ali Muhammad Abu Bakr, (c) Abdul Rahman, (d) Abu Anas, (e) Ibrahim Abubaker Tantouche, (f) Ibrahim Abubaker Tantoush, (g) Abd al-Muhsi, (h) Abd al-Rahman, (i) Al-Libi). Address: Johannesburg, South Africa. Date of birth: 1966. Place of birth: al Aziziyya, Libya. Nationality: Libyan. Passport No: 203037 (Libyan passport issued in Tripoli). Other information: (a) Associated with Afghan Support Committee (ASC), Revival of Islamic Heritage Society (RIHS) and the Libyan Islamic Fighting Group (LIFG). Date of designation referred to in Article 2a (4)(b): 11.1.2002. (20) The entry Abu Bakr Al-Jaziri (alias Yasir Al-Jazari). Nationality: (a) Algerian, (b) Palestinian. Address: Peshawar, Pakistan. Other information: (a) Affiliated with Afghan Support Committee (ASC), (b) Al-Qaida facilitator and communication expert, (c) Arrested in April 2003. under the heading Natural persons shall be replaced by the following: Abu Bakr Al-Jaziri (alias Yasir Al-Jazari). Nationality: (a) Algerian, (b) Palestinian. Other information: (a) Finance chief of the Afghan Support Committee (ASC), (b) Al-Qaida facilitator and communication expert, (c) Believed to be in Algeria as at April 2010. Date of designation referred to in Article 2a (4)(b): 11.1.2002. (21) The entry Abd El Kader Mahmoud Mohamed El Sayed (alias Es Sayed, Kader). Address: Via del Fosso di Centocelle 66, Rome, Italy. Date of birth: 26.12.1962. Place of birth: Egypt. Other information: (a) Italian Fiscal Code: SSYBLK62T26Z336L, (b) sentenced to 8 year imprisonment in Italy on 2.2.2004, fugitive. under the heading Natural persons shall be replaced by the following: Abd El Kader Mahmoud Mohamed El Sayed (alias (a) Es Sayed, Kader, (b) Abdel Khader Mahmoud Mohamed el Sayed). Date of birth: 26.12.1962. Place of birth: Egypt. Nationality: Egyptian. Other information: (a) Italian Fiscal Code: SSYBLK62T26Z336L, (b) Considered a fugitive from justice by the Italian authorities. Date of designation referred to in Article 2a (4)(b): 24.4.2002. (22) The entry Samir Abd El Latif El Sayed Kishk. Date of birth: 14.5.1955. Place of birth: Gharbia, Egypt. Other information: Sentenced to 1 year and 11 months imprisonment in Italy on 20.3.2002. Deported to Egypt on 2.7.2003. under the heading Natural persons shall be replaced by the following: Samir Abd El Latif El Sayed Kishk (alias Samir Abdellatif el Sayed Keshk). Date of birth: 14.5.1955. Place of birth: Gharbia, Egypt. Nationality: Egyptian. Other information: Deported from Italy to Egypt on 2.7.2003. Date of designation referred to in Article 2a (4)(b): 3.9.2002. (23) The entry Habib Ben Ali Ben Said Al-Wadhani. Address: Via unica Borighero 1, San Donato M.se (MI), Italy. Date of birth: 1.6.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L550681 (Tunisian passport issued on 23.9.1997 which expired on 22.9.2002). Other information: Italian fiscal code: WDDHBB70H10Z352O. under the heading Natural persons shall be replaced by the following: Habib Ben Ali Ben Said Al-Wadhani. Date of birth: 1.6.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L550681 (Tunisian passport issued on 23.9.1997 which expired on 22.9.2002). Other information: (a) Italian fiscal code: WDDHBB70H10Z352O; (b) Member of Tunisian Combatant Group; (c) Reportedly deceased; (d) Mothers name is Aisha bint Mohamed. Date of designation referred to in Article 2a (4)(b): 3.9.2002. (24) The entry Mohamad Iqbal Abdurrahman (alias (a) Rahman, Mohamad Iqbal; (b) A Rahman, Mohamad Iqbal; (c) Abu Jibril Abdurrahman; (d) Fikiruddin Muqti; (e) Fihiruddin Muqti, (f) Abu Jibril). Date of birth: 17.8.1958. Place of birth: Tirpas-Selong Village, East Lombok, Indonesia. Nationality: Indonesian Other information: in December 2003 he was reportedly detained in Malaysia. under the heading Natural persons shall be replaced by the following: Mohamad Iqbal Abdurrahman (alias (a) Rahman, Mohamad Iqbal; (b) A Rahman, Mohamad Iqbal; (c) Abu Jibril Abdurrahman; (d) Fikiruddin Muqti; (e) Fihiruddin Muqti). Date of birth: 17.8.1958. Place of birth: Tirpas-Selong Village, East Lombok, Indonesia. Nationality: Indonesian. Date of designation referred to in Article 2a (4)(b): 28.1.2003. (25) The entry Nurjaman Riduan Isamuddin (alias (a) Hambali, (b) Nurjaman, (c) Isomuddin, Nurjaman Riduan, (d) Hambali Bin Ending, (e) Encep Nurjaman, (f) Hambali Ending Hambali, (g) Isamuddin Riduan, (h) Isamudin Ridwan). Date of birth: 4.4.1964. Place of birth: Cianjur, West Java, Indonesia. Nationality: Indonesian. Other information: (a) Born: Encep Nurjaman, (b) In custody of the United States of America, as of July 2007. under the heading Natural persons shall be replaced by the following: Nurjaman Riduan Isamuddin (alias (a) Hambali, (b) Nurjaman, (c) Isomuddin, Nurjaman Riduan, (d) Hambali Bin Ending, (e) Encep Nurjaman (birth name), (f) Hambali Ending Hambali, (g) Isamuddin Riduan, (h) Isamudin Ridwan). Date of birth: 4.4.1964. Place of birth: Cianjur, West Java, Indonesia. Nationality: Indonesian. Other information: (a) Senior leader of Jemaah Islamiyah, (b) Brother of Gun Gun Rusman Gunawan; (c) In custody of the United States of America, as of July 2007. Date of designation referred to in Article 2a (4)(b): 28.1.2003. (26) The entry Hekmatyar, Gulbuddin (alias Gulabudin Hekmatyar, Golboddin Hikmetyar, Gulbuddin Khekmatiyar, Gulbuddin Hekmatiar, Gulbuddin Hekhmartyar, Gulbudin Hekmetyar), date of birth: 1 August 1949, place of birth: Konduz Province, Afghanistan. under the heading Natural persons shall be replaced by the following: Gulbuddin Hekmatyar (alias (a) Gulabudin Hekmatyar, (b) Golboddin Hikmetyar, (c) Gulbuddin Khekmatiyar, (d) Gulbuddin Hekmatiar, (e) Gulbuddin Hekhmartyar, (f) Gulbudin Hekmetyar). Date of birth: 1.8.1949. Place of birth: Kunduz Province, Afghanistan. Nationality: Afghan. Other information: (a) Belongs to the Kharoti tribe; (b) Believed to be in the Afghanistan/Pakistan border area as at January 2011; (c) Fathers name is Ghulam Qader. Date of designation referred to in Article 2a (4)(b): 20.2.2003. (27) The entry Youssef Ben Abdul Baki Ben Youcef Abdaoui (alias (a) Abu Abdullah, (b) Abdellah, (c) Abdullah, (d) Abou Abdullah, (e) Abdullah Youssef). Address: (a) via Romagnosi 6, Varese, Italy; (b) Piazza Giovane Italia 2, Varese, Italy; (c) Via Torino 8/B, Cassano Magnago (VA), Italy; (d) Jabal Al-Rayhan, Al-Waslatiyyah, Kairouan, Tunisia. Date of birth: 4.9.1966. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: G025057 (Tunisian passport issued on 23.6.1999, expired on 5.2.2004). Other information: (a) Italian fiscal code: BDA YSF 66P04 Z352Q; (b) Inadmissible in Schengen area; (c) Resided in Italy as at June 2009; (d) Mothers name: Fatima Abdaoui. Date of designation referred to in Article 2a(4)(b): 25.6.2003 under the heading Natural persons shall be replaced by the following: Youssef Ben Abdul Baki Ben Youcef Abdaoui (alias (a) Abu Abdullah, (b) Abdellah, (c) Abdullah, (d) Abou Abdullah, (e) Abdullah Youssef). Address: Via Torino 8/B, Cassano Magnago (VA), Italy. Date of birth: 4.9.1966. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: G025057 (Tunisian passport issued on 23.6.1999, expired on 5.2.2004). National Identification No: AO 2879097 (Italian Identity Card valid until 30.10.2012. Other information: (a) Italian fiscal code: BDA YSF 66P04 Z352Q; (b) Inadmissible to the Schengen area; (c) Mothers name is Fatima Abdaoui; (d) Member of an organization operating in Italy directly linked with The Organization of Al-Qaida in the Islamic Maghreb. Date of designation referred to in Article 2a(4)(b): 25.6.2003. (28) The entry Mohamed Amine Akli (alias (a) Akli Amine Mohamed, (b) Killech Shamir, (c) Kali Sami, (d) Elias). Address: of no fixed address in Italy. Place of birth: Bordj el Kiffane, Algeria. Date of birth: 30.3.1972. Other information: in January 2003 sentenced in Italy to 4 years imprisonment. under the heading Natural persons shall be replaced by the following: Mohamed Amine Akli (alias (a) Akli Amine Mohamed, (b) Killech Shamir, (c) Kali Sami, (d) Elias). Address: Algeria. Place of birth: Bordj el Kiffane, Algeria. Date of birth: 30.3.1972. Nationality: Algerian. Other information: (a) Fathers name is Lounes; (b) Mothers name is Kadidja; (c) Inadmissible to the Schengen area; (d) Deported from Spain to Algeria in August 2009. Date of designation referred to in Article 2a(4)(b): 25.6.2003. (29) The entry Mehrez Ben Mahmoud Ben Sassi Al-Amdouni (alias (a) Fabio Fusco, (b) Mohamed Hassan, (c) Abu Thale). Address: of no fixed address in Italy. Date of birth: 18.12.1969. Place of birth: Asima-Tunis, Tunisia. Nationality: Tunisian. Passport No: G737411 (Tunisian passport issued on 24.10.1990, expired on 20.9.1997). Other information: reportedly arrested in Istanbul, Turkey and deported to Italy. Date of designation referred to in Article 2a (4) (b): 25.6.2003. under the heading Natural persons shall be replaced by the following: Mehrez Ben Mahmoud Ben Sassi Al-Amdouni (alias (a) Fabio Fusco, (b) Mohamed Hassan, (c) Meherez Hamdouni, (d) Amdouni Mehrez ben Tah, (e) Meherez ben Ahdoud ben Amdouni, (f) Abu Thale). Address: Italy. Date of birth: (a) 18.12.1969, (b) 25.5.1968, (c) 18.12.1968, (d) 14.7.1969. Place of birth: (a) Asima-Tunis, Tunisia; (b) Naples, Italy; (c) Tunisia; (d) Algeria. Nationality: Tunisian. Passport No: G737411 (Tunisian passport issued on 24.10.1990, expired on 20.9.1997). Other information: (a) Fathers name is Mahmoud ben Sasi, (b) Mothers name is Maryam bint al-Tijani, (c) Inadmissible to the Schengen area. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (30) The entry Chiheb Ben Mohamed Ben Mokhtar Al-Ayari (alias Hichem Abu Hchem). Address: Via di Saliceto 51/9, Bologna, Italy. Date of birth: 19.12.1965. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L246084 (Tunisian passport issued on 10.6.1996, expired on 9.6.2001). Other information: Was extradited to Tunisia on 13.3.2006. Date of designation referred to in Article 2a (4) (b): 25.6.2003. under the heading Natural persons shall be replaced by the following: Chiheb Ben Mohamed Ben Mokhtar Al-Ayari (alias (a) Hichem Abu Hchem, (b) Ayari Chihbe, (c) Ayari Chied, (d) Adam Hussainy, (e) Hichem, (f) Abu Hichem, (g) Moktar). Address: Via Bardo, Tunis, Tunisia. Date of birth: 19.12.1965. Place of birth: (a) Tunis, Tunisia; (b) Greece. Nationality: Tunisian. Passport No: L246084 (Tunisian passport issued on 10.6.1996, expired on 9.6.2001). Other information: (a) Extradited from Italy to Tunisia on 13 April 2006; (b) Mothers name is Fatima al-Tumi, (c) Inadmissible to the Schengen area. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (31) The entry Moussa Ben Omar Ben Ali Essaadi (alias (a) Dah Dah, (b) Abdelrahmman, (c) Bechir). Address: Via Milano 108, Brescia, Italy. Date of birth: 4.12.1964. Place of birth: Tabarka, Tunisia. Nationality: Tunisian. Passport No: L335915 (Tunisian passport issued on 8.11.1996, expired on 7.11.2001). Other information: Residing in Sudan since 2001. Date of designation referred to in Article 2a (4) (b): 25.6.2003. under the heading Natural persons shall be replaced by the following: Moussa Ben Omar Ben Ali Essaadi (alias (a) Dah Dah, (b) Abdelrahmman, (c) Bechir). Address: Sudan. Date of birth: 4.12.1964. Place of birth: Tabarka, Tunisia. Nationality: Tunisian. Passport No: L335915 (Tunisian passport issued on 8.11.1996, expired on 7.11.2001). Other information: Considered a fugitive from justice by the Italian authorities (as of November 2009). Date of designation referred to in Article 2a (4) (b): 25.6.2003. (32) The entry Rachid Fettar (alias (a) Amine del Belgio, (b) Djaffar). Address: Via degli Apuli 5, Milan, Italy (last known address). Date of birth: 16.4.1969. Place of birth: Boulogin, Algeria. Date of designation referred to in Article 2a (4) (b): 25.6.2003. under the heading Natural persons shall be replaced by the following: Rachid Fettar (alias (a) Amine del Belgio, (b) Amine di Napoli, (c) Djaffar, (d) Taleb, (e) Abu Chahid). Address: 30 Abdul Rahman Street, Mirat Bab Al-Wadi, Algeria. Date of birth: 16.4.1969. Place of birth: Boulogin, Algeria. Nationality: Algerian. Other information: Extradited from Italy to Algeria. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (33) The entry Ibrahim Ben Hedhili Ben Mohamed Al-Hamami. Address: Via de Carracci 15, Casalecchio di Reno (Bologna) Italy. Date of birth: 20.11.1971. Place of birth: Koubellat, Tunisia. Nationality: Tunisian. Passport No: Z106861 (Tunisian passport issued on 18.2.2004, expires on 17.2.2009). Other information: in January 2003 sentenced in Italy to 3 years imprisonment. under the heading Natural persons shall be replaced by the following: Ibrahim Ben Hedhili Ben Mohamed Al-Hamami. Address: Via Vistarini Number 3, Frazione Zorlesco, Casal Pusterlengo, Lodi, Italy. Date of birth: 20.11.1971. Place of birth: Koubellat, Tunisia. Nationality: Tunisian. Passport No: Z106861 (Tunisian passport issued on 18.2.2004, expired on 17.2.2009). Date of designation referred to in Article 2a (4) (b): 25.6.2003. (34) The entry Mounir Ben Habib Ben Al-Taher Jarraya (alias Yarraya). Address: (a) Via Mirasole 11, Bologna, Italy, (b) Via Ariosto 8, Casalecchio di Reno (Bologna), Italy. Date of birth: 25.10.1963. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: L065947 (Tunisian passport issued on 28.10.1995, expired on 27.10.2000). Other information: in January 2003 sentenced in Italy to 2 years 6 months imprisonment. On 10 May 2004 sentenced in Italy by the Appeal Court to 3 years and 6 months of imprisonment. under the heading Natural persons shall be replaced by the following: Mounir Ben Habib Ben Al-Taher Jarraya (alias (a) Mounir Jarraya, (b) Yarraya). Address: (a) Via Mirasole 11, Bologna, Italy, (b) 8 Via Ariosto, Casalecchio di Reno (Bologna), Italy. Date of birth: (a) 25.10.1963, (b) 15.10.1963. Place of birth: (a) Sfax, Tunisia, (b) Tunisia. Nationality: Tunisian. Passport No: L065947 (Tunisian passport issued on 28.10.1995, expired on 27.10.2000). Date of designation referred to in Article 2a (4) (b): 25.6.2003. (35) The entry Faouzi Ben Mohamed Ben Ahmed Al-Jendoubi (alias (a) Said, (b) Samir). Address: (a) Via Agucchi 250, Bologna, Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: 30.1.1966. Place of birth: Beja, Tunisia. Nationality: Tunisian. Passport No: K459698 (Tunisian passport issued on 6.3.1999, expired on 5.3.2004). Other information: in January 2003 sentenced in Italy to 2 years imprisonment. under the heading Natural persons shall be replaced by the following: Faouzi Ben Mohamed Ben Ahmed Al-Jendoubi (alias (a) Jendoubi Faouzi, (b) Said, (c) Samir). Date of birth: 30.1.1966. Place of birth: (a) Tunis, Tunisia; (b) Morocco. Nationality: Tunisian. Passport No: K459698 (Tunisian passport issued on 6.3.1999, expired on 5.3.2004). Other information: (a) Mothers name is Um Hani al-Tujani; (b) Inadmissible to the Schengen area; (c) Reported untraceable by the Italian authorities since June 2002. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (36) The entry Najib Ben Mohamed Ben Salem Al-Waz (alias Ouaz Najib). Address: Vicolo dei Prati 2/2, Bologna, Italy. Date of birth: 12.4.1960. Place of birth: Hekaima Al-Mehdiya, Tunisia. Nationality: Tunisian. Passport No: K815205 (Tunisian passport issued on 17.9.1994, expired on 16.9.1999). Other information: Associated with Al- Haramain Islamic Foundation. Date of designation referred to in Article 2a(4)(b): 25.6.2003. under the heading Natural persons shall be replaced by the following: Najib Ben Mohamed Ben Salem Al-Waz (alias (a) Ouaz Najib, (b) Ouaz Nagib). Address: Via Tovaglie Number 26, Bologna, Italy. Date of birth: 12.4.1960. Place of birth: Al Hakaimah, Governorate of Mahdia, Tunisia. Nationality: Tunisian. Passport No: K815205 (Tunisian passport issued on 17.9.1994, expired on 16.9.1999). Other information: (a) Mothers name is Salihah Amir; (b) Inadmissible to the Schengen area. Date of designation referred to in Article 2a(4) (b): 25.6.2003. (37) The entry Shamil Salmanovich Basayev (Ã Ã °Ã Ã °Ã µÃ ² Ã ¨Ã °Ã ¼Ã ¸Ã »Ã  Ã ¡Ã °Ã »Ã ¼Ã °Ã ½Ã ¾Ã ²Ã ¸Ã ) (alias (a) Abdullakh Shamil Abu-Idris, (b) Shamil Basaev, (c) Basaev Chamil, (d) Basaev Shamil Shikhanovic, (e) Terek, (f) Lysy, (g) Idris, (h) Besznogy, (i) Amir, (j) Rasul, (k) Spartak, (l) Pantera-05, (m) Hamzat, (n) General, (o) Baisangur I, (p) Walid, (q)Al-Aqra, (r) Rizvan, (s) Berkut, (t) Assadula). Date of birth: 14.1.1965. Place of birth: (a) Dyshni-Vedeno, Vedensk district, Chechen-Ingush Autonomous Soviet Socialist Republic Russian Federation, (b) Vedenskiey District, Chechnya Republic, Russian Federation. Nationality: Russian. Passport No: 623334 (Russian passport, January 2002). National identification No: IY-OZH No 623334 (issued on 9.6.1989 by the Vedensk district). Other information: Confirmed to have died as of 2006. Date of designation referred to in Article 2a (4) (b): 12.8.2003. under the heading Natural persons shall be replaced by the following: Shamil Salmanovich Basayev (Ã Ã °Ã Ã °Ã µÃ ² Ã ¨Ã °Ã ¼Ã ¸Ã »Ã  Ã ¡Ã °Ã »Ã ¼Ã °Ã ½Ã ¾Ã ²Ã ¸Ã ) (alias (a) Abdullakh Shamil Abu-Idris, (b) Shamil Basaev, (c) Basaev Chamil, (d) Basaev Shamil Shikhanovic, (e) Terek, (f) Lysy, (g) Idris, (h) Besznogy, (i) Amir, (j) Rasul, (k) Spartak, (l) Pantera-05, (m) Hamzat, (n) General, (o) Baisangur I, (p) Walid, (q)Al-Aqra, (r) Rizvan, (s) Berkut, (t) Assadula). Date of birth: 14.1.1965. Place of birth: (a) Dyshni-Vedeno, Vedensk district, Chechen-Ingush Autonomous Soviet Socialist Republic Russian Federation, (b) Vedenskiey District, Chechnya Republic, Russian Federation. Nationality: Russian. Passport No: 623334 (Russian passport, January 2002). National identification No: IY-OZH No 623334 (issued on 9.6.1989 by the Vedensk district). Other information: Confirmed to have died as of 2006. Date of designation referred to in Article 2a (4) (b): 12.8.2003. (38) The entry Zulkepli Bin Marzuki. Address: Taman Puchong Perdana, State of Selangor, Malaysia. Date of birth: 3.7.1968. Place of birth: Selangor, Malaysia. Nationality: Malaysian. Passport No: A 5983063. National identification No: 680703-10-5821. Other information: (a) Detained by Malaysian authorities 3 February 2007 and remained in custody as at April 2009. Date of designation referred to in Article 2a (4) (b): 9.9.2003. under the heading Natural persons shall be replaced by the following: Zulkepli Bin Marzuki. Address: Taman Puchong Perdana, State of Selangor, Malaysia. Date of birth: 3.7.1968. Place of birth: Selangor, Malaysia. Nationality: Malaysian. Passport No: A 5983063. National identification No: 680703-10-5821. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (39) The entry Abdul Hakim MURAD (alias (a) Murad, Abdul Hakim Hasim, (b) Murad, Abdul Hakim Ali Hashim, (c) Murad, Abdul Hakim Al Hashim, (d) Saeed Akman, (e) Saeed Ahmed); date of birth: 4 January 1968; place of birth: Kuwait; nationality: Pakistani. under the heading Natural persons shall be replaced by the following: Abdul Hakim Murad (alias (a) Murad, Abdul Hakim Hasim, (b) Murad, Abdul Hakim Ali Hashim, (c) Murad, Abdul Hakim al Hashim, (d) Saeed Akman, (e) Saeed Ahmed, (f) Abdul Hakim Ali al-Hashem Murad). Date of birth: 11.4.1968. Place of birth: Kuwait. Nationality: Pakistani. Passport No: (a) 665334 (Pakistani passport issued in Kuwait), (b) 917739 (Pakistani passport issued in Pakistan on 8.9.1991, expired on 7.8.1996). Other information: (a) Mother's name is Aminah Ahmad Sher al-Baloushi, (b) In custody of the United States. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (40) The entry Yazid Sufaat (alias (a) Joe, (b) Abu Zufar). Address: Taman Bukit Ampang, Selangor, Malaysia. Date of birth: 20.1.1964. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 10472263. National identification No: 640120-01-5529. Other information: Detained by Malaysian authorities in December 2001 and released from detention on 24.11.2008. Date of designation referred to in Article 2a (4) (b): 9.9.2003. under the heading Natural persons shall be replaced by the following: Yazid Sufaat (alias (a) Joe, (b) Abu Zufar). Address: Taman Bukit Ampang, Selangor, Malaysia. Date of birth: 20.1.1964. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 10472263. National identification No: 640120-01-5529. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (41) The entry Yunos Umpara Moklis (alias (a) Muklis Yunos, (b) Mukhlis Yunos, (c) Saifullah Mukhlis Yunos, (d) Saifulla Moklis Yunos; (e) Hadji Onos). Date of birth: 7.7.1966. Place of birth: Lanao del Sur, Philippines. Nationality: Filipino. Other information: In prison in the Philippines as of April 2009. Date of designation referred to in Article 2a (4) (b): 9.9.2003. under the heading Natural persons shall be replaced by the following: Yunos Umpara Moklis (alias (a) Muklis Yunos, (b) Mukhlis Yunos, (c) Saifullah Mukhlis Yunos, (d) Saifulla Moklis Yunos; (e) Hadji Onos). Address: Philippines. Date of birth: 7.7.1966. Place of birth: Lanao del Sur, Philippines. Nationality: Filipino. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (42) The entry Zaini Zakaria (alias Ahmad). Address: Kota Bharu, Kelantan, Malaysia. Date of birth: 16.5.1967. Place of birth: Kelantan, Malaysia. Nationality: Malaysian. Passport No: A11457974. National identification No: 670516-03-5283. Other information: Arrested by Malaysian authorities on 18 December 2002 and detained until 12 February 2009. Date of designation referred to in Article 2a (4) (b): 9.9.2003. under the heading Natural persons shall be replaced by the following: Zaini Zakaria (alias Ahmad). Address: Kota Bharu, Kelantan, Malaysia. Date of birth: 16.5.1967. Place of birth: Kelantan, Malaysia. Nationality: Malaysian. Passport No: A11457974. National identification No: 670516-03-5283. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (43) The entry Djamel Moustfa (alias (a) Ali Barkani (Date of birth: 22.8.1973; place of birth: Morocco); (b) Kalad Belkasam (Date of birth: 31.12.1979); (c) Mostafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (d) Mostefa Djamel (Date of birth: 26.9.1973; place of birth: Mahdia, Algeria); (e) Mustafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (f) Balkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (g) Bekasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (h) Belkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (i) Damel Mostafa (Date of birth: 31.12.1979; place of birth: Algiers, Algeria); (j) Djamal Mostafa, date of birth 31.12.1979 in Mascara, Algeria; (k) Djamal Mostafa (Date of birth 10.6.1982); (l) Djamel Mostafa (Date of birth 31.12.1979; place of birth: Maskara, Algeria); (m) Djamel Mostafa (Date of birth (a) 31.12.1979 (b) 22.12.1973; place of birth: Algiers, Algeria); (n) Fjamel Moustfa (Date of birth 28.9.1973; place of birth: Tiaret, Algeria); (o) Djamel Mustafa (Date of birth: 31.12.1979); (p) Djamel Mustafa (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (q) Mustafa). Address: Algeria. Date of birth: 28.9.1973. Place of birth: Tiaret, Algeria. Nationality: Algerian. Other information: (a) Name of father: Djelalli Moustfa; (b) Name of mother: Kadeja Mansore; (c) Algerian birth certificate, issued for Djamel Mostefa, date of birth 25.9.1973 in Mehdia, Tiaret province, Algeria; (d) Driving licence No 20645897 (counterfeit Danish driving licence, made out to Ali Barkani, born on 22.8.1973 in Morocco); (e) In prison in Germany as of August 2006; (f) Deported to Algeria in September 2007. Date of designation referred to in Article 2a(4)(b): 23.9.2003. under the heading Natural persons shall be replaced by the following: Djamel Moustfa (alias (a) Ali Barkani (Date of birth: 22.8.1973; place of birth: Morocco); (b) Kalad Belkasam (Date of birth: 31.12.1979); (c) Mostafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (d) Mostefa Djamel (Date of birth: 26.9.1973; place of birth: Mahdia, Algeria); (e) Mustafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (f) Balkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (g) Bekasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (h) Belkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (i) Damel Mostafa (Date of birth: 31.12.1979; place of birth: Algiers, Algeria); (j) Djamal Mostafa, date of birth 31.12.1979 in Mascara, Algeria; (k) Djamal Mostafa (Date of birth 10.6.1982); (l) Djamel Mostafa (Date of birth 31.12.1979; place of birth: Maskara, Algeria); (m) Djamel Mostafa (Date of birth (a) 31.12.1979 (b) 22.12.1973; place of birth: Algiers, Algeria); (n) Fjamel Moustfa (Date of birth 28.9.1973; place of birth: Tiaret, Algeria); (o) Djamel Mustafa (Date of birth: 31.12.1979); (p) Djamel Mustafa (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (q) Mustafa). Address: Algeria. Date of birth: 28.9.1973. Place of birth: Tiaret, Algeria. Nationality: Algerian. Other information: (a) Fathers name is Djelalli Moustfa; (b) Mothers name is Kadeja Mansore; (c) Algerian birth certificate, issued for Djamel Mostefa, date of birth 25.9.1973 in Mehdia, Tiaret province, Algeria; (d) Driving licence No 20645897 (counterfeit Danish driving licence, made out to Ali Barkani, born on 22.8.1973 in Morocco); (e) Associated with Ismail Abdallah Sbaitan Shalabi, Mohamed Abu Dhess and Aschraf Al-Dagma; (f) Deported from Germany to Algeria in September 2007. Date of designation referred to in Article 2a(4)(b): 23.9.2003. (44) The entry Mokhtar Belmokhtar (alias (a) Belaouar Khaled Abou El Abass, (b) Belaouer Khaled Abou El Abass, (c) Belmokhtar Khaled Abou El Abes, (d) Khaled Abou El Abass, (e) Khaled Abou El Abbes, (f) Khaled Abou El Abes, (g) Khaled Abulabbas Na Oor, (h) Mukhtar Belmukhtar, (i) Abou Abbes Khaled, (j) Belaoua, (k) Belaour). Date of birth: 1.6.1972. Place of birth: Ghardaia, Algeria. Nationality: Algerian. Other information: (a) Son of Mohamed and Zohra Chemkha, (b) Active in Nothern Mali. Date of designation referred to in Article 2a (4) (b):11.11.2003. under the heading Natural persons shall be replaced by the following: Mokhtar Belmokhtar (alias (a) Belaouar Khaled Abou El Abass, (b) Belaouer Khaled Abou El Abass, (c) Belmokhtar Khaled Abou El Abes, (d) Khaled Abou El Abass, (e) Khaled Abou El Abbes, (f) Khaled Abou El Abes, (g) Khaled Abulabbas Na Oor, (h) Mukhtar Belmukhtar, (i) Abou Abbes Khaled, (j) Belaoua, (k) Belaour). Date of birth: 1.6.1972. Place of birth: Ghardaia, Algeria. Nationality: Algerian. Other information: (a) Fathers name is Mohamed and mothers name is Zohra Chemkha, (b) Member of the Council of the The Organization of Al-Qaida in the Islamic Maghreb (AQIM); (c) Head of Katibat el Moulathamoune active in AQIM's 4th region (Sahel/Sahara). Date of designation referred to in Article 2a (4) (b):11.11.2003. (45) The entry Said Ben Abdelhakim Ben Omar Al-Cherif (alias (a) Djallal, (b) Youcef, (c) Abou Salman). Address: Corso Lodi 59, Milan, Italy. Date of birth: 25.1.1970. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: M307968 (Tunisian passport issued on 8.9.2001, expired on 7.9.2006). Other information: Detained in Italy as at February 2008. Date of designation referred to in Article 2a (4) (b): 12.11.2003. under the heading Natural persons shall be replaced by the following: Said Ben Abdelhakim Ben Omar Al-Cherif (alias (a) Cherif Said, (b) Binhamoda Hokri, (c) Hcrif Ataf, (d) Bin Homoda Chokri, (e) Atef Cherif, (f) Sherif Ataf, (g) Ataf Cherif Said, (h) Cherif Said, (i) Cherif Said, (j) Djallal, (k) Youcef, (l) Abou Salman, (m) Said Tmimi). Address: Corso Lodi 59, Milan, Italy. Date of birth: (a) 25.1.1970, (b) 25.1.1971, (c) 12.12.1973. Place of birth: (a) Menzel Temime, Tunisia; (b) Tunisia; (c) Sosa, Tunisia; (d) Solisse, Tunisia; (e) Tunis, Tunisia; (f) Algeria; (g) Aras, Algeria. Nationality: Tunisian. Passport No: M307968 (Tunisian passport issued on 8.9.2001, expired on 7.9.2006). Other information: Mother's name is Radhiyah Makki. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (46) The entry Imad Ben Al-Mekki Ben Al-Akhdar Al-Zarkaoui (alias (a) Zarga, (b) Nadra). Address: Via Col. Aprosio 588, Vallecrosia (IM), Italy. Date of birth: 15.1.1973 Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M174950 (Tunisian passport issued on 27.4.1999 which expired on 26.4.2004). Other information: Detained in Italy since 11.4.2008. Date of designation referred to in Article 2a (4) (b): 12.11.2003. under the heading Natural persons shall be replaced by the following: Imed Ben Mekki Zarkaoui (alias (a) Dour Nadre, (b) Dour Nadre, (c) Daour Nadre, (d) Imad ben al-Mekki ben al-Akhdar al-Zarkaoui, (f) Zarga, (g) Nadra). Address: 41-45, Rue Estienne dOrves, PrÃ © Saint Gervais, France. Date of birth: (a) 15.1.1973, (b) 15.1.1974, (c) 31.3.1975. Place of birth: (a) Tunis, Tunisia; (b) Morocco; (c) Algeria. Nationality: Tunisian. Passport No: M174950 (Tunisian passport issued on 27.4.1999 which expired on 26.4.2004). Other information: Mothers name is Zina al-Zarkaoui. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (47) The entry Kamal Ben Maoeldi Ben Hassan Al-Hamraoui (alias (a) Kamel, (b) Kimo). Address: (a) Via Bertesi 27, Cremona, Italy, (b) Via Plebiscito 3, Cremona, Italy. Date of birth: 21.10.1977. Place of birth: Beja, Tunisia. Nationality: Tunisian. Passport No: P229856 (Tunisian passport issued on 1.11.2002, expired on 31.10.2007). Other information: sentenced to three years and four months of imprisonment in Brescia on 13.7.2005. Subject to a decree of expulsion, suspended on 17.4.2007 by the European Court of Human Rights. Free as of September 2007. under the heading Natural persons shall be replaced by the following: Kamal Ben Maoeldi Ben Hassan Al-Hamraoui (alias (a) Hamroui Kamel ben Mouldi, (b) Hamraoui Kamel, (c) Kamel, (d) Kimo). Address: (a) Via Bertesi 27, Cremona, Italy, (b) Via Plebiscito 3, Cremona, Italy. Date of birth: (a) 21.10.1977, (b) 21.11.1977. Place of birth: (a) Beja, Tunisia; (b) Morocco; (c) Tunisia. Nationality: Tunisian. Passport No: P229856 (Tunisian passport issued on 1.11.2002, expired on 31.10.2007). Other information: (a) Mothers name is Khamisah al-Kathiri; (b) Subject to a decree of expulsion, suspended on 17.4.2007 by the European Court of Human Rights; (c) Re-arrested in Italy on 20 May 2008; (d) Inadmissible to the Schengen area. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (48) The entry Radi Abd El Samie Abou El Yazid El Ayashi, (alias Meral). Address: Via Cilea 40, Milan, Italy (domicile). Date of birth: 2.1.1972. Place of birth: El Gharbia (Egypt). Other information: sentenced to 10 years of imprisonment by the Court of first instance of Milan on 21.9.2006. In custody in Italy as of September 2007. under the heading Natural persons shall be replaced by the following: Radi Abd El Samie Abou El Yazid El Ayashi, (alias Merai). Address: Via Cilea 40, Milan, Italy (domicile). Date of birth: 2.1.1972. Place of birth: El Gharbia (Egypt). Other information: (a) In custody in Italy, due for release on 6.1.2012; (b) Subject to expulsion from Italy after serving the sentence. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (49) The entry Hamadi Ben Abdul Azis Ben Ali Bouyehia (alias Gamel Mohamed). Address: Corso XXII Marzo 39, Milan, Italy. Date of birth: (a) 29.5.1966 (b) 25.5.1966 (Gamel Mohamed). Place of birth: (a) Tunisia, (b) Morocco (Gamel Mohamed). Nationality: Tunisian. Passport No: L723315 (Tunisian passport issued on 5.5.1998 which expired on 4.5.2003). Other information: Detained in Italy as at July 2008. Date of designation referred to in Article 2a (4) (b): 12.11.2003. under the heading Natural persons shall be replaced by the following: Hamadi Ben Abdul Azis Ben Ali Bouyehia (alias (a) Gamel Mohamed, (b) Abd el Wanis Abd Gawwad Abd el Latif Bahaa, (c) Mahmoud Hamid). Address: Corso XXII Marzo 39, Milan, Italy. Date of birth: (a) 29.5.1966 (b) 25.5.1966 (Gamel Mohamed), (c) 9.5.1986 (Abd el Wanis Abd Gawwad Abd el Latif Bahaa). Place of birth: (a) Tunis, Tunisia, (b) Morocco (Gamel Mohamed), (c) Egypt (Abd el Wanis Abd Gawwad Abd el Latif Bahaa). Nationality: Tunisian. Passport No: L723315 (Tunisian passport issued on 5.5.1998 which expired on 4.5.2003). Other information: In prison in Italy until 28 July 2011. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (50) The entry Mohammad Tahir Hammid (alias Abdelhamid Al Kurdi). Title: Imam. Address: Via della Martinella 132, Parma, Italy. Date of birth: 1.11.1975. Place of birth: Poshok, Iraq. Other information: sentenced to one year and 11 months of imprisonment by the Italian judicial authority on 19.4.2004. Released on 15.10.2004. A deportation order was issued on 18.10.2004. Fugitive as of September 2007. under the heading Natural persons shall be replaced by the following: Mohammad Tahir Hammid (alias Abdelhamid Al Kurdi). Title: Imam. Date of birth: 1.11.1975. Place of birth: Poshok, Iraq. Other information: (a) A deportation order was issued by the Italian authorities on 18.10.2004; (b) Considered a fugitive from justice by the Italian authorities as of September 2007. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (51) The entry Lotfi Ben Abdul Hamid Ben Ali Al-Rihani (alias (a) Abderrahmane, (b) Lofti Ben Abdul Hamid Ben Ali Al-Rihani). Address: Via Bolgeri 4, Barni (Como), Italy (previous address as at mid-2002). Date of birth: 1.7.1977. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L886177 (Tunisian passport issued on 14.12.1998 which expired on 13.12.2003). Other information: Location and status unknown since mid-2002. Date of designation referred to in Article 2a (4) (b): 12.11.2003. under the heading Natural persons shall be replaced by the following: Lotfi Ben Abdul Hamid Ben Ali Al-Rihani (alias (a) Lofti ben Abdul Hamid ben Ali al-Rihani, (b) Abderrahmane). Date of birth: 1.7.1977. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L886177 (Tunisian passport issued on 14.12.1998 which expired on 13.12.2003). Other information: Mothers name is Habibah al-Sahrawi. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (52) The entry Daki Mohammed. Address: Via Melato 11, Reggio Emilia, Italy. Date of birth: 29.3.1965. Place of birth: Morocco. Other information: Deported from Italy to Morocco on 10.12.2005. under the heading Natural persons shall be replaced by the following: Mohammed Daki. Address: Casablanca, Morocco. Date of birth: 29.3.1965. Place of birth: Casablanca, Morocco. Nationality: Moroccan. Passport No: (a) G 482731 (Moroccan passport), (b) L446524 (Moroccan passport). National identification No: BE-400989 (Moroccan National Identity Card). Other information: (a) Fathers name is Lahcen; (b) Mothers name is Izza Brahim; (c) Deported from Italy to Morocco on 10.12.2005. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (53) The entry Mohamed Amin Mostafa. Adress: Via della Martinella 132, Parma, Italy. Date of birth: 11.10.1975. Place of birth: Kirkuk, Iraq. Other information: Sentenced to 7 years imprisonment on 21.9.2006. Currently detained in Italy. under the heading Natural persons shall be replaced by the following: Mohamed Amin Mostafa. Adress: Via della Martinella 132, Parma, Italy. Date of birth: 11.10.1975. Place of birth: Kirkuk, Iraq. Other information: Under administrative control measure in Itlay scheduled to expire on 15 January 2012. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (54) The Nessim Ben Mohamed Al-Cherif Ben Mohamed Saleh Al-Saadi (alias (a) Nassim Saadi, (b) Abou Anis). Address: (a) Via Monte Grappa 15, Arluno (Milan), Italy; (b) Via Cefalonia 11, Milan, Italy (domicile, last known address). Date of birth: 30.11.1974. Place of birth: Haidra Al-Qasreen, Tunisia. Nationality: Tunisian. Passport No: M788331 (Tunisian passport issued on 28.9.2001, expired on 27.9.2006). Other information: (a) In detention in Italy as at April 2009; (b) Fathers name is Mohamed Sharif; (c) Mothers name is Fatima. Date of designation referred to in Article 2a (4) (b): 12.11.2003. under the heading Natural persons shall be replaced by the following: Nessim Ben Mohamed Al-Cherif Ben Mohamed Saleh Al-Saadi (alias (a) Nassim Saadi, (b) Dia el Haak George, (c) Diael Haak George, (d) El Dia Haak George, (e) Abou Anis, (f) Abu Anis). Address: (a) Via Monte Grappa 15, Arluno (Milan), Italy; (b) Via Cefalonia 11, Milan, Italy (domicile, last known address). Date of birth: (a) 30.11.1974, (b) 20.11.1974. Place of birth: (a) Haidra Al-Qasreen, Tunisia; (b) Lebanon; (c) Algeria. Nationality: Tunisian. Passport No: M788331 (Tunisian passport issued on 28.9.2001, expired on 27.9.2006). Other information: (a) In detention in Italy until 27.4.2012; (b) Fathers name is Mohamed Sharif; (c) Mothers name is Fatima. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (55) The entry Noureddine Ben Ali Ben Belkassem Al-Drissi. Address: Via Plebiscito 3, Cremona, Italy. Date of birth: 30.4.1964. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L851940 (Tunisian passport issued on 9.9.1998, expired on 8.9.2003). Other information: sentenced to seven years and six months of imprisonment by the Court of first instance of Cremona on 15.7.2006. This sentence was appealed and a new trial will be held by the Court of Appeal of Brescia. Detained in Italy as of September 2007. under the heading Natural persons shall be replaced by the following: Noureddine Ben Ali Ben Belkassem Al-Drissi (alias (a) Drissi Noureddine, (b) Abou Ali, (c) Faycal). Address: Via Plebiscito 3, Cremona, Italy. Date of birth: 30.4.1964. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L851940 (Tunisian passport issued on 9.9.1998, expired on 8.9.2003). Other information: (a) Under administrative control measure in Italy until 5 May 2010; (b) Inadmissible to the Schengen area; (c) Mothers name is Khadijah al-Drissi. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (56) The entry Al-Azhar Ben Khalifa Ben Ahmed Rouine (alias (a) Salmane, (b) Lazhar). Address: Vicolo S. Giovanni, Rimini, Italy (domicile). Date of birth: 20.11.1975. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: P182583 (Tunisian passport issued on 13.9.2003, expired on 12.9.2007). Other information: Location unknown as at July 2008. Date of designation referred to in Article 2a (4) (b): 12.11.2003. under the heading Natural persons shall be replaced by the following: Al-Azhar Ben Khalifa Ben Ahmed Rouine (alias (a) Salmane, (b) Lazhar). Address: Tunisia. Date of birth: 20.11.1975. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: P182583 (Tunisian passport issued on 13.9.2003, expired on 12.9.2007). Other information: (a) Considered a fugitive from justice by the Italian authorities as at July 2008; (b) Under administrative control measure in Tunisia as at 2010. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (57) The entry Mourad Ben Ali Ben Al-Basheer Al-Trabelsi (alias Abou Djarrah). Address: Via Geromini 15, Cremona, Italy. Date of birth: 20.5.1969 Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: G827238 (Tunisian passport issued on 1.6.1996 which expired on 31.5.2001). Other information: Was extradited to Tunisia on 13.12.2008. Date of designation referred to in Article 2a (4) (b): 12.11.2003. under the heading Natural persons shall be replaced by the following: Mourad Ben Ali Ben Al-Basheer Al-Trabelsi (alias (a) Aboue Chiba Brahim, (b) Arouri Taoufik, (c) Ben Salah Adnan, (d) Sassi Adel, (e) Salam Kamel, (f) Salah Adnan, (g) Arouri Faisel, (h) Bentaib Amour, (i) Adnan Salah, (j) Hasnaoui Mellit, (k) Arouri Taoufik ben Taieb, (l) Abouechiba Brahim, (m) Farid Arouri, (n) Ben Magid, (o) Maci Ssassi, (p) Salah ben Anan, (q) Hasnaui Mellit, (r) Abou Djarrah). Address: Libya Street Number 9, Manzil Tmim, Nabeul, Tunisia. Date of birth: (a) 20.5.1969, (b) 2.9.1966, (c) 2.9.1964, (d) 2.4.1966, (e) 2.2.1963, (f) 4.2.1965, (g) 2.3.1965, (h) 9.2.1965, (i) 1.4.1966, (j) 1972, (k) 9.2.1964, (l) 2.6.1964, (m) 2.6.1966, (n) 2.6.1972. Place of birth: (a) Manzil Tmim, Tunisia; (b) Libya; (c) Tunisia; (d) Algeria; (e) Morocco; (f) Lebanon. Nationality: Tunisian. Passport No: G827238 (Tunisian passport issued on 1.6.1996 which expired on 31.5.2001). Other information: (a) Extradited from Italy to Tunisia on 13.12.2008; (b) Inadmissible to the Schengen area; (c) Mothers name is Mabrukah al-Yazidi. Date of designation referred to in Article 2a (4) (b): 12.11.2003. (58) The entry Saifi Ammari (alias (a) El Para (combat name), (b) Abderrezak Le Para, (c) Abou Haidara, (d) El Ourassi, (e) Abderrezak Zaimeche, (f) Abdul Rasak Ammane Abu Haidra, (g) Abdalarak). Date of birth: 1.1.1968. Place of birth: (a) Kef Rih, Algeria, (b) Guelma, Algeria. Nationality: Algerian. Other information: In detention in Algeria since October 2004. under the heading Natural persons shall be replaced by the following: Saifi Ammari (alias (a) El Para (combat name), (b) Abderrezak Le Para, (c) Abou Haidara, (d) El Ourassi, (e) Abderrezak Zaimeche, (f) Abdul Rasak Ammane Abu Haidra, (g) Abdalarak). Address: Algeria. Date of birth: (a) 1.1.1968, (b) 24.4.1968. Place of birth: (a) Kef Rih, Algeria, (b) Guelma, Algeria. Nationality: Algerian. Other information: Former member of the GSPC listed as The Organization of Al-Qaida in the Islamic Maghreb. Date of designation referred to in Article 2a (4) (b): 4.12.2003. (59) The entry Safet Ekrem Durguti. Address: 175 Bosanska Street, Travnik, Bosnia and Hezegovina. Date of birth: 10.5.1967. Place of birth: Orahovac, Kosovo. Nationality: Bosnia and Herzegovina. Passport No: 4725900 (Bosnia and Herzegovina passport, issued in Travnik on 20.10.2005 and valid until 20.10.2009). National identification: (a) JMB 1005967953038 (Bosnia and Herzegovina national identity number), (b) 04DFC71259 (Bosnia and Herzegovina identity card), (c) 04DFA8802 Bosnia and Herzegovina driving license issued by the Ministry of Interior of the Central Bosnia Canton, Travnik, Bosnia and Herzegovina). Other information: (a) Father's name: Ekrem; (b) Founder and head of Al-Haramain Islamic Foundation from 1998 until 2002; (c) Reportedly located in Bosnia and Herzegovina as at December 2008, also reported to travel often in the area of Kosovo; (d) Working as a teacher at Elci Ibrahim Pasha's Madrasah, Travnik, Bosnia and Herzegovina. Date of designation referred to in Article 2a (4) (b): 26.12.2003. under the heading Natural persons shall be replaced by the following: Safet Ekrem Durguti. Address: 175 Bosanska Street, Travnik, Bosnia and Hezegovina. Date of birth: 10.5.1967. Place of birth: Orahovac, Kosovo. Nationality: Bosnia and Herzegovina. Passport No: 6371551 (Bosnia and Herzegovina biometric passport issued in Travnik, issued on 9.4.2009, valid until 4.9.2014. National identification: (a) JMB 1005967953038 (Bosnia and Herzegovina personal identification number), (b) 04DFC71259 (Bosnia and Herzegovina identity card), (c) 04DFA8802 Bosnia and Herzegovina driving license issued by the Ministry of Interior of the Central Bosnia Canton, Travnik, Bosnia and Herzegovina). Other information: (a) Father's name is Ekrem; (b) Founder and head of Al-Haramain Islamic Foundation from 1998 until 2002; (c) Working as a teacher at Elci Ibrahim Pasha's Madrasah, Travnik, Bosnia and Herzegovina. Date of designation referred to in Article 2a (4) (b): 26.12.2003. (60) The entry Djamel Lounici (alias Jamal Lounici). Date of birth: 1.2.1962. Place of birth: Algiers, Algeria. Nationality: Algerian. Other information: (a) Son of Abdelkader and Johra Birouh; (b) Released from prison in Italy on 23.5.2008; (c) Resided in Algeria as at November 2008. Date of designation referred to in Article 2a (4) (b): 16.1.2004. under the heading Natural persons shall be replaced by the following: Djamel Lounici (alias Jamal Lounici). Address: Algeria. Date of birth: 1.2.1962. Place of birth: Algiers, Algeria. Nationality: Algerian. Other information: (a) Fathers name is Abdelkader and mothers name is Johra Birouh; (b) Returned from Italy to Algeria where he resides since November 2008; (c) Son in law of Othman Deramchi. Date of designation referred to in Article 2a (4) (b): 16.1.2004. (61) The entry Abd Al Wahab Abd Al Hafiz (alias (a) Ferdjani Mouloud, (b) Mourad, (c) Rabah Di Roma, (d) Abdel Wahab Abdelhafid (e) Said). Address: Via Lungotevere Dante, Rome, Italy (domicile). Date of birth: (a) 7.9.1967, (b) 30.10.1958 (c) 30.10.1968 Place of birth: Algiers, Algeria. Other information:. Fugitive as at June 2009. Date of designation referred to in Article 2a (4) (b): 17.3.2004. under the heading Natural persons shall be replaced by the following: Abd Al Wahab Abd Al Hafiz (alias (a) Ferdjani Mouloud, (b) Mourad, (c) Rabah Di Roma, (d) Abdel Wahab Abdelhafid (e) Said). Date of birth: 7.9.1967, (b) 30.10.1968. Place of birth: (a) Algiers, Algeria; (b) Algeria. Other information: (a) Arrest warrant issued by the Italian authorities; (b) Considered a fugitive from justice by the Italian authorities as at of June 2009. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (62) The entry Abderrahmane Kifane. Address: via Padre Massimiliano Kolbe 25, Sant'Anastasia (NA), Italy. Date of birth: 7.3.1963. Place of birth: Casablanca, Morocco. Nationality Moroccan. Date of designation referred to in Article 2a (4) (b):17.3.2004. under the heading Natural persons shall be replaced by the following: Abderrahmane Kifane. Address: 25 via Padre Massimiliano Kolbe, Sant'Anastasia (NA), Italy. Date of birth: 7.3.1963. Place of birth: Casablanca, Morocco. Nationality Moroccan. Date of designation referred to in Article 2a (4) (b):17.3.2004. (63) The entry Ali Mohamed El Heit (alias (a) Kamel Mohamed, (b) Ali Di Roma (c) Ali Il Barbuto). Date of birth: (a) 20.3.1970, (b) 30.1.1971. Place of birth: Rouiba, Algeria.. Address: (a) via D. Fringuello 20, Rome, Italy, (b) 3 via Ajraghi Milan, Italy (domicile). Other information: (a) Residing in Algeria as at May 2009, (b) Mothers name is Hamadche Zoulicha. Date of designation referred to in Article 2a (4) (b): 17.3.2004. under the heading Natural persons shall be replaced by the following: Ali Mohamed El Heit (alias (a) Kamel Mohamed, (b) Ali di Roma (c) Ali Il Barbuto). Date of birth: (a) 20.3.1970, (b) 30.1.1971. Place of birth: Rouiba, Algeria. Address: 3 Via Ajraghi Milan, Italy. Other information: Mother's name is Hamadche Zoulicha. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (64) The entry Fethi Ben Hassen Ben Salem Al-Haddad (alias (a) Fethi ben Assen Haddad, (b) Fathy Hassan Al Haddad). Address: (a) Via Fulvio Testi 184, Cinisello Balsamo (MI), Italy, (b) Via Porte Giove 1, Mortara (PV), Italy (domicile). Date of birth: (a) 28.6.1963. (b) 28.3.1963. Place of birth: Tataouene, Tunisia. Nationality Tunisian. Passport No: L183017 (Tunisian passport issued on 14.2.1996, expired on 13.2.2001). Other information: (a) Italian fiscal code: HDDFTH63H28Z352V, (b) Arrested on 16.12.2006. Released on 22.03.2007. Date of designation referred to in Article 2a (4) (b): 17.3.2004 under the heading Natural persons shall be replaced by the following: Fethi Ben Hassen Ben Salem Al-Haddad (alias (a) Fethi ben Assen Haddad, (b) Fathy Hassan al Haddad). Address: (a) 184 Via Fulvio Testi, Cinisello Balsamo (MI), Italy, (b) 1 Via Porte Giove, Mortara (PV), Italy (domicile). Date of birth: (a) 28.6.1963. (b) 28.3.1963. Place of birth: Tataouene, Tunisia. Nationality Tunisian. Passport No: L183017 (Tunisian passport issued on 14.2.1996, expired on 13.2.2001). Other information: Italian fiscal code: HDDFTH63H28Z352V. Date of designation referred to in Article 2a (4) (b): 17.3.2004 (65) The entry Farid Aider (alias (a) Achour Ali, (b) Terfi Farid, (c) Abdallah). Address: (a) Via Milanese, 5  20099 Sesto San Giovanni (MI), Italy, (b) via Italia 89/A, Paderno Dungano (MI), Italy (domicile), (c) via Provinciale S. Maria Cubito 790, Marano di Napoli (NA), Italy (domicile). Date of birth: 12.10.1964. Place of birth: Algiers, Algeria. Other information: Fiscal code: DRAFRD64R12Z301.: Date of designation referred to in Article 2a(4)(b): 17.3.2004. under the heading Natural persons shall be replaced by the following: Farid Aider (alias (a) Achour Ali, (b) Terfi Farid, (c) Abdallah). Date of birth: 12.10.1964. Place of birth: Algiers, Algeria. Nationality: Algerian. Other information: (a) Italian Fiscal Code DRAFRD64R12Z301; (b) Arrest warrant issued by the Italian authorities on 16.11.2007; (c) Considered a fugitive from justice by the Italian authorities as of 14.12.2007. Date of designation referred to in Article 2a(4)(b): 17.3.2004. (66) The entry Abdelhadi Ben Debka (alias (a) L'Hadi Bendebka, (b) El Hadj Ben Debka, (c) Abd Al Hadi, (d) Hadi). Address: (a) Via Garibaldi 70, San Zenone al Po (PV), Italy, (previous address as at 17.12.2001); (b) Via Manzoni 33, Cinisello Balsamo (MI); Italy (previous address as at March 2004). Date of birth: 17.11.1963. Place of birth: Algiers, Algeria. Nationality: Algerian. Other information: (a) Detained in Italy as at September 2007, (b) Resided in Algeria as at November 2008. Date of designation referred to in Article 2a (4) (b): 17.3.2004. under the heading Natural persons shall be replaced by the following: Abdelhadi Ben Debka (alias (a) L'Hadi Bendebka, (b) El Hadj ben Debka, (c) Abd Al Hadi, (d) Hadi). Address: Algeria. Date of birth: 17.11.1963. Place of birth: Algiers, Algeria. Nationality: Algerian. Other information: Deported from Italy to Algeria on 13.9.2008. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (67) The entry Moustafa Abbes (alias (a) Mostafa Abbes, (b) Mostafa Abbas, (c) Mustafa Abbas (d) Moustapha Abbes). Address: Via Padova 82, Milan, Italy (previous address as at March 2004). Date of birth: 5.2.1962. Place of birth: (a) Osniers, Algeria, (b) France. Nationality: Algerian. Other information: (a) Released from prison in Italy on 30.1.2006, (b) Resided in Algeria as at November 2008. Date of designation referred to in Article 2a (4) (b): 17.3.2004. under the heading Natural persons shall be replaced by the following: Moustafa Abbes (alias (a) Mostafa Abbes, (b) Mostafa Abbas, (c) Mustafa Abbas (d) Moustapha Abbes). Address: Algeria. Date of birth: 5.2.1962. Place of birth: (a) Osniers, Algeria, (b) France. Nationality: Algerian. Other information: Brother of Youcef Abbes. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (68) The entry Othman Deramchi (alias Abou Youssef). Address: (a) Via Milanese 5, 20099 Sesto San Giovanni (MI), Italy (previous address as at March 2004); (b) Piazza Trieste 11, Mortara, Italy (previous address as at October 2002). Date of birth: 7.6.1954. Place of birth: Tighennif, Algeria. Nationality: Algerian. Italian fiscal code: DRMTMN54H07Z301T. Other information: Resided in Algeria as at November 2008. Date of designation referred to in Article 2a (4) (b): 17.3.2004. under the heading Natural persons shall be replaced by the following: Othman Deramchi (alias Abou Youssef). Address: Algeria. Date of birth: 7.6.1954. Place of birth: Tighennif, Algeria. Nationality: Algerian. Other information: (a) Italian fiscal code DRMTMN54H07Z301T; (b) Deported from Italy to Algeria on 22.8. 2008, (c) Father in law of Djamel Lounici. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (69) The entry Yacine Ahmed Nacer (alias (a) Yacine Di Annaba, (b) Il Lungo, (c) Naslano). Date of birth: 2.12.1967. Place of birth: Annaba, Algeria. Address:(a) rue Mohamed Khemisti 6, Annaba, Algeria, (b) vicolo Duchessa 16, Naples, Italy, (c) via Genova 121, Naples, Italy (domicile).(d) via San Bartolomeo, 12 Carvano (VA), Italy. Other information: (a) Residing in Algeria as at May 2009, (b) Fathers name is Ahmed Nacer Abderrahmane, mothers name is Hafsi Mabtouka. Date of designation referred to in Article 2a (4) (b): 17.3.2004. under the heading Natural persons shall be replaced by the following: Yacine Ahmed Nacer (alias (a) Yacine di Annaba, (b) Il Lungo, (c) Naslano). Address: 6 rue Mohamed Khemisti, Annaba, Algeria. Date of birth: 2.12.1967. Place of birth: Annaba, Algeria. Nationality: Algerian. Other information: (a) Reportedly residing in Algeria as of 2009; (b) Father's name is Ahmed Nacer Abderrahmane and Mother's name is Hafsi Mabtouka. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (70) The entry Youcef Abbes (alias Giuseppe). Address: (a) Via Padova 82, Milan, Italy, (b) Via Manzoni 33, Cinisello Balsamo (MI), Italy. Date of birth: 5.1.1965. Place of birth: Bab el Oued, Algeria. Nationality: Algerian. Other information: Reportedly deceased in 2000. under the heading Natural persons shall be replaced by the following: Youcef Abbes (alias Giuseppe). Date of birth: 5.1.1965. Place of birth: Bab el Oued, Algiers, Algeria. Nationality: Algerian. Other information: (a) Considered a fugitive from justice by the Italian authorities as of 5 July 2008; (b) Reportedly deceased in 2000; (c) Fathers name is Mokhtar; (d) Mothers name is Abbou Aicha; (e) Brother of Moustafa Abbes. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (71) The entry Sajid Mohammed Badat (alias (a) Abu Issa, (b) Saajid Badat, (c) Sajid Badat, (d) Muhammed Badat, (e) Sajid Muhammad Badat, (f) Saajid Mohammad Badet, (g) Muhammed Badet, (h) Sajid Muhammad Badet, (i) Sajid Mahomed Badat). Date of birth: (a) 28.3.1979, (b) 8.3.1976. Place of birth: Gloucester, United Kingdom. Passport No: (a) 703114075 (United Kingdom passport), (b) 026725401 (United Kingdom passport). Other information: Currently in custody in the United Kingdom. Previous address is Gloucester, United Kingdom. under the heading Natural persons shall be replaced by the following: Sajid Mohammed Badat (alias (a) Abu Issa, (b) Saajid Badat, (c) Sajid Badat, (d) Muhammed Badat, (e) Sajid Muhammad Badat, (f) Saajid Mohammad Badet, (g) Muhammed Badet, (h) Sajid Muhammad Badet, (i) Sajid Mahomed Badat). Date of birth: 28.3.1979. Place of birth: Gloucester, United Kingdom. Nationality: British. Passport No: (a) 703114075 (United Kingdom passport), (b) 026725401 (United Kingdom passport, expired on 22.4.2007), (c) 0103211414 (United Kingdom passport). Other information: Released from prison in the United Kingdom in November 2010. Date of designation referred to in Article 2a (4) (b): 15.12.2005.